01/12/2021


                                                                                FILED     Case Number: PR 06-0544
              IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                               JAN 1 2 2021
                                        PR 06-0544                          Bowen Greenwooci
                                                                          Clerk of Supreme Cour
                                                                             State of Montana


 IN RE PETITION OF RONNI M. FLANNERY
 FOR REINSTATEMENT TO ACTIVE STATUS                                   ORDER
 IN THE BAR OF MONTANA



       Ronni M. Flanneiy has petitioned the Court for reinstatement to active status in the
State Bar of Montana. Flannery was placed on inactive status in January 2020 for failing
to comply with the Rules for Continuing Legal Education for the reporting year ending
March 31, 2019. Attached to the Petition is a letter frorn the State Bar stating that Flannery
has now completed all CLE requirements for that reporting year, as well as the year ending
March 31, 2020. The Petition states that Flannery is not currently subject to disciplinary
proceedings and has not committed any acts or ornissions sanctionable under the Rules of
Professional Conduct while on inactive status. Good cause appearing,
       IT IS HEREBY ORDERED that the petition ofRonni M.Flannery for reinstatement
to active status in the State Bar of Montana is GRANTED. Upon payrnent ofany rernaining
dues, fees, and the state license tax to the State Bar of Montana, Flannery shall be
reinstated.
       The Clerk is directed to provide copies of this order to the Petitioner and the State
Bar of Montana.
       DATED this a- day of January, 2021.



                                                                Chief Just
         04_,LAr.
    wAer
     Aw‘

         Justices




2